Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Action mailed 10/7/21 is acknowledged (Paper filed 1/6/22). In the amendment filed therein claims 1 and 12 were modified. While claims 23-47 have been canceled without prejudice or disclaimer. Currently claims 1-22 are pending and under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (abstract idea). 
The rationale for this determination is explained below: A claim that focuses on use of a natural principle (such as the comparison of protein levels- see claims 1, 3, 12, and 14) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
The claimed methods classify the likely response or prognosis of a subject having cancer wherein a signature frameshift of the subject’s sample is utilized to classify a subjects possible respond to an immunotherapeutic treatment. 

Further “classifying” (i.e. frameshift peptide levels in order to evaluate treatment response) does not require the hand of man and therefore reads on mental processes. Information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.
The specific information that is being compared “protein level(s)” in a frameshift signature of the subject merely narrows the abstract idea, which does not make the classifying (comparison) step less abstract and is not sufficient to provide eligibility on its own. 
In particular, the “quantifying and classifying” step is recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 

Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
The claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.



Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.Analysis of Claims 1, 3, 12, and 14:
I.    The present claims are directed to a process so Step 1 is satisfied.
II.    The present claims are directed to judicial exceptions? Wherein mental processes are utilized at least in claims 1, 3, 12, and 14 (detecting and comparing to a standard) for an assessment in cancer treatment. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied. 
Claims 1, 3, 12, and 14 are directed to an abstract idea that is not integrated into a practical application (the data is compared but the JE is not integrated into a practical application). 

The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detecting and comparing steps can be done by merely reviewing the data mentally and mentally classifying a cancer patient. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). Furthermore, the method of classifying does not actually require an active step of treatment but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 1 and 12 are contacting, measuring, quantifying and classifying. 





These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the determining, performing, and managing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter. 
Unlike Vanda’s claims, where administering is required for all populations of patients, in the instant case, the broadest reasonable interpretation of the claimed scope is that the treatment steps are not necessarily performed. Therefore, the scope encompasses embodiments where the levels of the frameshift peptides is normal and does not require any treatment or modification of a treatment. 

Response to Arguments
Examiner has reconsidered the claims and determined that the judicial exception is not integrated into a practical application because while the method teaches frameshift peptide signature analysis, this is not an inventive concept within the art. And the act of “classifying” the subject based on the signature is an abstract idea.  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I.	Claims 1-8, 10-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US2014/0087963 A1) in view of Turajlic et al. (Lancet, Vol.18, Issue 8, pages 1009-1021, 8/1/17, Published online 7/7/17) and further in view of Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18).

	Johnston et al. disclose methods, arrays, and kits for monitoring the health of a subject.  The invention provides a rapid, robust and reproducible method of health monitoring, allowing the health of individuals to be monitored over a period of time.  In some embodiments, the method comprises: a) contacting a complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; b) measuring the off-target binding of the antibody to a plurality of different peptides in the peptide array to form an immunosignature; and c) associating the immunosignature with a state of health. See paragraph 0004. 
	In some embodiments, the invention provides a method of providing a treatment, the method comprising: a) receiving a complex biological sample from a subject; b) contacting the complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; c) measuring the off-target binding of the antibody to a plurality of the different peptides to form an immunosignature; d) associating the immunosignature with a condition; and e) providing the treatment for the condition. See paragraph 0005
	The invention as includes automated computer devices or mediums. See paragraph 0009. 
	Johnston et al. differ from the instant invention in not specifically teaching the utility of tumor-associated frameshift peptides to predict the outcome of immunotherapy. 


	The success of checkpoint inhibitor therapies underlines the notion that tumour-specific T-cell responses pre-exist in some patients and are kept under tight control via immune modulatory mechanisms. To date, checkpoint inhibitors have been approved for the treatment of six solid tumor types: melanoma (antiPD-1/CTLA-4), merkel cell carcinoma (anti-PDL-1), renal clear cell carcinoma (anti-PD-1), non-small cell lung cancer (lung adenocarcinoma and lung squamous cell carcinoma; anti-PD-1), carcinoma of the bladder (antiPD-L1), and head and neck squamous cell carcinoma (anti-PD-1), as well as microsatellite instability high (MSI-H) tumors of any tissue subtype. Page 1009-1010.
		In order to predict checkpoint therapies, whole-exome sequencing data from 5777 solid tumors, spanning 19 cancer types from The Cancer Genome Atlas were compared. Tumour-specific neoantigen predictions by mutation type with pan-cancer analysis, together with RNAseq profiling in renal clear cell carcinoma cases (n=392), and compared to immune gene expression across patient subgroups; revealed associations between indel burden and treatment response across four checkpoint inhibitor datasets. 
	


		Frameshift indels are taught to be a highly immunogenic mutational class; triggering an increased quantity of neoantigens and greater mutant binding specificity. Collectively, the data might reconcile the outlier nature of immunotherapy responses in renal clear cell carcinoma, highlighting frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
		It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiling method demonstrated by Johnston et al. to measure tumor-associated frameshift peptides and predict immunotherapy outcome as taught by Turajlic et al. because Turajlic et al. disclosed that frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
Johnston et al. in view of Turajlic et al. differ from the instant invention in not specifically teaching patient classification as responder or non-responder.
	

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiles demonstrated by Johnston et al. in view of Turajlic et al. to classify patients as responders and non-responders therein predicting immunotherapy outcome as taught by Gnjatic et al. because Gnjatic et al. disclosed that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1.  And tumor alterations in genes and proteins affecting the antigen presentation machinery contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation; thus allowing for patient randomization for optimal treatment. See page 13 of 18. 

One skilled in the art would have been motivated to classify a cancer patient for optimal efficacy/treatment according to the individual patient’s immune response. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-22 under 35 USC 103 have been considered but were not found persuasive. Applicant contends that the cited references do not teach tumor associated frameshift peptides that are 8-60 amino acids in length. However, Johnston et al. disclose peptide arrays meeting the claims. For example, see sections 0042, 0136, 0229, 0239, and figures 20, 28, 31.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 


8.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/249,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to:  methods of “analyzing comprises classifying”, which is the preamble of the claims in the instant application. The claims in both applications require peptides with 8 or more amino acids (the instantly claimed method is directed to 8-60 amino acids); wherein a frameshift peptide array is analyzed for antibody binding associated with patient response. The reference application measures microsatellite instability (MSI) while the instant claims recite “responder or non-responder”.
More specifically, the claims in application number 16/647,434 measures increased quantity of a tumor-associated frameshift peptide as an indicator of response to treatment with an immunotherapeutic (“responder”). The reference application claims classify the sample as a high rate of response by MSI-H patients, low response rate by MSI-low patient, or stable MSI-Stable patients; regardless of tumor type. Therefore, the reference application drawn to the species of MSI response are encompassed by the claims and method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-87 and 89-96 of copending Application No. 16/562,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to methods of employing peptide arrays to analyzing antibody binding (reference off-target binding) as a means for determining a subject’s classification based on frameshift analysis (reference immunosignature). The claims in both applications require peptides with an amino acid sequence (the instantly claimed method is directed to 8-60 amino acids).The reference application measures microsatellite instability (MSI) while the instant claims recite “responder or non-responder”.
More specifically, the claims in application number 16/562,383 measures the off-target binding with antibodies and compares the subject’s immunosignature to a control immunosiganture from healthy subjects. The reference application claims determine the immunosignature regardless of tumor type (cancer). However, the reference application drawn to the broad method of analyzing a subject’s sample via an immunosignature is  encompassed by the frameshift claims and method of the instant claims. Additionally,  the peptides used in this case are from the same arrays used in the claims of the ‘383 application, as disclosed in Fig. 2 of this case.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	For reasons aforementioned, no claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
3/24/22

/LISA V COOK/Primary Examiner, Art Unit 1642